Beok, J.
To bring to this court for review a refusal to sanction a petition for certiorari, such petition should be incorporated in the bill of exceptions or otherwise verified by the judge. Such petition can not be considered here when it is sent up as a part of the transcript of the record and certified as a part of the record; for it is not a part of the record until after it has been sanctioned. Tompkins v. Newnan, 120 Ga. 173 (47 S. E. 557).

Writ of error dismissed.


All the Justices concur, except Holden, J., who did not preside.